Los hechos están expresados en la opinión.
El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Se acusó a Miguel Ruiz de haber recibido el 11 de octu-bre de 1916, en Puerta de Tierra, distrito judicial de San Juan, como agente, para la venta al público con un veinte por ciento de beneficios, varias piezas y trajes de. señora por valor de $94.80, y de haberse apropiado de la parte de dicha suma perteneciente al dueño de los trajes, con la intención de defraudar al dicho dueño. El acusado alegó que no era culpable y celebrado finalmente el juicio en la corte de dis-trito, fué condenado a pagar cien pesos de multa y en su de-fecto a sufrir un día de cárcel por cada dólar que dejare de satisfacer.
No conforme el acusado, interpuso el presente recurso de apelación alegando que la corte sentenciadora erró por-'que no se probó en el juicio, (a), que fuera agente del dueño de los trajes, (b) ni que existiera relación fiduciaria alguna de parte de él para con el dicho dueño, y (c) porque la prueba demostró que él adquiría el dominio de la. ropa inmediata-mente después de la entrega. Invocó en su favor el caso de El Pueblo v. Rivera, 21 D. P. R. 384.
Hemos examinado cuidadosamente la evidencia, y de la de cargo resultan plenamente comprobados los hechos que se imputan al acusado en la denuncia. El acusado recibía *894las prendas de vestir en comisión para la venta. La pro-piedad de las prendas no pasaba por virtud* de la entrega al acusado. Si bien éste podía vender las prendas al precio que quisiera, es lo cierto que al entregárselas se daba un valor a cada una y sobre ese valor era que se calculaba en todos los casos el tanto por ciento de la 'comisión que debía percibir el acusado.
La prueba de descargo tiende a demostrar que el acusado compraba a crédito las prendas de vestir y las revendía luego satisfaciendo su importe al vendedor. Que a su vez vendió a crédito y no le pagaron, razón por la cual no pudo cumplir con el compromiso contraído. Es decir que dicha evidencia tiendo a demostrar que se trata de una acción civil y no de una criminal.
La corte de distrito creyó a los testigos del Fiscal y no a los de la defensa y no se ha demostrado a nuestro juicio ra-zón alguna de verdadero peso que demuestre que cometió algún error o injusticia al proceder de tal modo. . ,
Debe confirmarse la sentencia recurrida.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf y Hutchison.
Los Jueces Bros. Presidente Hernández y Asociado Al-drey no intervinieron.